Mr. Justice Yantis delivered the opinion of the court: On or about May 4, 1935 claimant received an order for certain meats, as described in the Bill of Particulars, to be shipped to Hope Hall, one of the Public Welfare Institutions of the State of Illinois, located at 6036 Ravenswood Avenue, Chicago, in the amount of Twenty-Six and 18/100 ($26.18) Dollars. It appears from the record that when the Statement of Account was submitted on October 16, 1935, payment was not made because the appropriation out of which payment might have been made had lapsed. It further appears that the invoice for such merchandise was duly approved by George T. Scully, Supt. of the institution; that the merchandise in question was duly received and used at said institution and the statement of account was correct. No opposition is offered to the payment of the claim and this claim seems to he within the rule that where the facts are undisputed that the State has received supplies lawfully ordered by it, and that payment was not made before the lapse of the appropriation out of which it could have been paid, and no question is raised as to the amount due, an award is proper. • The claim is therefore allowed and an award entered in favor of claimant in the sum of Twenty-Six and 18/100 ($26.18) Dollars.